 In theMatter of HOWE SCALECOMPANYandGREENMOUNTAIN LODGENo. 1590,INTERNATIONALASSOCIATIONOF MACHINISTSIn the Matter of HOWE SCALE COMPANYandINTERNATIONAL MOLDERS& FOUNDRY WORKERSUNION OF N. A., LOCAL 179,AFFILIATED WITHTHE A. F. OF L.CasesNos. R-.438 and R-5439 respectively.Decided July22, 1943.Mr. J. Russell Rogerson,of Jamestown, N. Y., andMr. AlbertLyons,of Rutland, Vt., for the Company.Mr. William H. Bradt,of Albany, N. Y., for the I. A. M.Mr. Herbert W. Clements,of Springfield, Mass., for the Molders.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Green Mountain Lodge No. 1590, In-ternational Association of Machinists, herein called the I. A. M., andInternationalM?lders & Foundry Workers Union of N. A., Local179, affiliated with the American Federation of Labor, herein calledthe Molders, alleging that questions affecting commerce had arisenconcerningthe representation of employees of HoweScaleCompany,Rutland, Vermont, herein called the Company, the National LaborRelations Board provided for an appropriate consolidated hearingupon due notice before Thomas H. Ramsey, Trial Examiner. Saidhearing was held at Rutland, Vermont, on May 27, 1943.The Com-pany, the I. A. M., and the Molders appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.The TrialExaminer's rulings are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs withthe Board.51 N. L.R. B., No. 109.647 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS of FACT1.THE BUSINESS OF THECOMPANYHowe Scale Company, a Vermont corporation with its principalplace of business at Rutland, Vermont, is engaged in the manufacture,sale and distribution of scales, weight-o-graphs, and industrial trucks.Raw materials used consist principally of pig iron, brass, steel, andlumber, and have an aggregate annual value of approximately $745,-000, approximately 82 percent of which is received from points out-side the State of Vermont. The Company's finished products have anannual value of about $3,175,000, more than 90 percent of which isshipped to points outside the State of Vermont.We find that theCompany is engaged in *commerce within the meaning of the NationalLabor Relations Act.U. THE ORGANIZATIONS INVOLVEDGreen Mountain Lodge No. 1590, International Association of Ma-chinists, and International Molders & Foundry Workers Union ofN. A.,,Local 179, affiliated with the American Federation of Labor,are labor organizations each admitting to membership employees ofthe Company.III.THE QUESTIONS CONCERNING REPRESENTATIONIn August 1942 the I. A. M. and the Molders each requested recogni-tion as the exclusive representative of certain employees of the Com-pany.Neither organization received a reply.The record reveals that each organization represents a substantialnumber of employees in the unit claimed by each and hereinafter foundto be appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe I. A. M. seeks a unit of all production and maintenance em-ployees, excluding executives, foremen, office and clerical employees,i The Regional Director reported that the I.A.M. submitted 166' application-for-membership cards,,dated variously from March 1942 through April 1'943, of which 165bore apparently genuine original signatures;116 signatures are the names of persons onthe Company's pay roll of March 30,1943, which lists 336 employees in the appropriate unit.The Trial Examiner reported that the Molders submitted 88 application-for-membershipcards, dated between July and October 1942, all bearing apparently genuine originalsignatures,of which 51 are the names of persons on the Company's pay roll of March 26,1943, which lists 120 persons in the appropriate unit. HOWE SCALE COMPANY649timekeepers, watchmen, snagging and cleaning department employees,and all foundry employees.The Molders seeks a unit of all foundryemployees, including the cleaning and snagging department employees.The Company contends that a plant-wide unit is appropriate.The two,unions do not seek to represent the same employees.Nordoes the Company object to the appropriateness of the industrial unitsought by the I. A. M.Apparently it objects chiefly to the establish-ment of the craft unit sought by the Molders and to the inclusion there-in of the employees in the cleaning and snagging department.Wefind no merit in the Company's position in view of the apparent desireof the foundry employees and cleaning and snagging department em-ployees to belong to an,established craft organization in which bothgroups are eligible to membership.2We find that all production and maintenance employees of the Com-pany, excluding executives, office and clerical employees, timekeepers,watchmen, foundry employees, snagging and cleaning department em-ployees, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.We further find that all foundry employees of the Company, includ-ing snagging and cleaning department employees, but excluding super-visory employees with the authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, and all other employees, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by separate elections among the employees inthe appropriate units who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of the National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is hereby2 SeeMatter of The Hutchinson Foundry t Steel Company,43 N. L.R. B. 280. 650DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Howe Scale Com-pany, Rutland, Vermont, elections by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among those employees of the Com-pany who fall within the groups described herein, and who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those who havesince quit or been discharged for cause : (1) all production and mainte-nance employees of the Company, excluding executives, office andclerical employees, timekeepers, watchmen, foundry employees, snag-ging and cleaning department employees, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, to determine whether or not they desire to be representedby Green Mountain Lodge No. 1590, International Association ofMachinists, for the purposes of collective bargaining; (2) all foundryemployees of the Company including snagging and cleaning depart-ment employees, but excluding all supervisory employees, with theauthority to hire, promote, discharge; discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, and all other employees, to determine whether or not they de-sire to be represented by International Molders & Foundry WorkersUnion of N. A., Local 179, affiliated with the American Federation ofLabor. for the purposes of collective bargaining.